     Case 2:21-cv-00052-ECM-KFP Document 21 Filed 08/25/21 Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

RONNIE EDWARD MILLER, JR., #244648, )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )                CIVIL ACT. NO. 2:21-cv-52-ECM
                                    )                            (WO)
WARDEN CALLOWAY, et al.,            )
                                    )
    Defendants.                     )

                                   OPINION and ORDER

       On July 19, 2021, the Magistrate Judge entered a Recommendation (doc. 19) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to comply

with the orders of this Court and to prosecute this action.

      A separate Final Judgment will be entered.

      Done this 25th day of August, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
